EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended in order to cancel the dependent claims which are no longer compatible with the independent claims on which they depend upon. The application has been amended as follows: 

Claims 6, 11, 15 and 20 are canceled because these claims recite a smaller number of data signal output terminals which is not compatible with the amended independent claims.
Claims 3 and 12 are canceled because these claims do not further limit the independent claims on which they depend upon. Specifically, the two colors are already cited in the independent claims.

Claims 4 and 13 are amended as follows to properly depend on their corresponding independent claim:
4. (Currently Amended) The DEMUX display panel according to claim 1, wherein the data signal output terminals of the DEMUX switches transmit low potential voltages as the reset signal to the corresponding first data lines before scan lines receive scan signals.
claim 8, wherein the data signal output terminals of the DEMUX switches transmit low potential voltages as the reset signal to the corresponding first data lines before scan lines receive scan signals.

All other claims remain as presented on 07/14/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/SEPEHR AZARI/Primary Examiner, Art Unit 2621